Citation Nr: 1439527	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO. 11-01 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for a service-connected right knee disability, to include grade IV chondromalacia.

2. Entitlement to an increased rating in excess of 10 percent for a service-connected left knee disability, to include grade IV chondromalacia.

3. Entitlement to an increased rating in excess of 10 percent for a service-connected right shoulder disability.

4. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left upper extremity neurological disorder. 

5. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right upper extremity neurological disorder.


REPRESENTATION

Veteran represented by:	David S. Russotto, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to June 1999 and from October 2006 to January 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The RO granted increased ratings of 10 percent for the Veteran's left and right knee disabilities in a January 2009 rating decision, effective January 16, 2008. However, the grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit, and the maximum benefit has not yet been awarded, the claims are still in controversy and on appeal. Id.

Where evidence of unemployability is submitted in connection with the appeal of an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be inferred as "part and parcel" of the underlying increased rating claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). Here, the Veteran has not argued that his conditions prevent him from obtaining or maintaining substantially gainful employment, and he indicated during his hearing that he is currently employed. Therefore, the issue of TDIU has not been raised.

With respect to the issue of representation, during the course of the appeal the Veteran submitted a new power of attorney, naming David S. Russotto, Attorney at Law, as his representative. Since then, all correspondence has been from the Veteran's newly appointed representative. As such, the Board finds that David S. Russotto has been properly appointed as the Veteran's new representative, and the cover page has been updated accordingly.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in December 2013. A transcript of the hearing is associated with the Veteran's electronic claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of whether new and material evidence has been submitted sufficient to reopen a claim of service connection for a bilateral upper extremity neurological disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Throughout the appellate period, the Veteran's right knee disability is manifested by pain on motion, weakness, subjective giving way, locking, catching, and limitation of motion; but not by flexion limited to 30 degrees or less, extension limited to 5 degrees or less, dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint, ankylosis, nonunion or malunion of the tibia or fibula, or recurrent subluxation or lateral instability.

2. Throughout the appellate period, the Veteran's left knee disability is manifested by pain on motion, weakness, subjective giving way, locking, catching, and limitation of motion; but not by flexion limited to 30 degrees or less, extension limited to 5 degrees or less, dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint, ankylosis, nonunion or malunion of the tibia or fibula, or recurrent subluxation or lateral instability.

3. For the entire period on appeal, the Veteran's right shoulder disability has been manifested by pain, weakness, tenderness, guarding, fatigability, and limitation of motion of the right arm; but not by non-union with loose movement or dislocation of the clavicle or scapula, ankylosis, impairment of the humerus, or limitation of motion to shoulder level.


CONCLUSIONS OF LAW

1. The criteria for an increased rating in excess of 10 percent for a right knee disability have not been met or approximated at any time during the appeal. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5024 (2013).

2. The criteria for an increased rating in excess of 10 percent for a left knee disability have not been met or approximated at any time during the appeal. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5024 (2013).

3. The criteria for an increased rating in excess of 10 percent for a service-connected right shoulder disability have not been met or approximated at any time during the appeal. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5203 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in February 2008, prior to the initial unfavorable adjudication in September 2009. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in March 2008 and January 2014. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, and conducted a thorough medical examination of the Veteran. 

The Board notes that the Veteran and his representative have challenged the adequacy of the January 2014 VA examination. Specifically, in March 2014 correspondence the Veteran contests the accuracy of some of the examiner's observations, and asserts that the examiner did not properly measure the Veteran's range of motion. First, the Board notes that the examiner did consider several of the symptoms mentioned by the Veteran, including bilateral knee and shoulder pain and guarding with respect to the right shoulder. However, while some of the facts highlighted by the Veteran were indeed not noted in the report, such as bruising of bone marrow, a medical examiner need not comment on every favorable piece of evidence in a claims file in order to render an adequate opinion. See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012). Instead, a report is adequate when it sufficiently states the medical expert's judgment on a medical question and the supporting rationale, where needed. Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012). Here, the examiner listed in detail the medical findings resulting from her examination of the Veteran, and therefore, even though some pieces of favorable evidence were not mentioned in the report, the examiner's report is adequate for rating purposes.

Turning to the assertion that the examiner did not properly measure the Veteran's range of motion, there is no objective evidence indicating that the examination was not properly conducted. The examiner listed ranges of motion for both of the Veteran's knees and his right shoulder, including degrees at which pain began. As there is no objective evidence that the examiner did not properly measure the Veteran's range of motion, the Board finds that the examination report is adequate for rating purposes. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim for increased ratings for left and right knee disabilities and a right shoulder disability. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Increased Schedular Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as staged ratings. Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran contends he is entitled to increased ratings in excess of 10 percent for his service connected left knee, right knee, and right shoulder disabilities. The Board will address the left and right knee first, followed by the right shoulder disability. As the regulations and analysis for the left and right knee disabilities are the same, they will be addressed together.


A. Left and Right Knee Disabilities

The Veteran's right and left knee disabilities are rated under Diagnostic Code 5024, covering tenosynovitis. Diagnostic Codes 5013 through 5024 are rated based on the rating criteria for degenerative arthritis under Diagnostic Code 5003. Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003. As such, the Veteran's left and right knee disabilities will be rated based on the Diagnostic Codes concerning limitation of motion of the knee. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260. The Board will begin with the Diagnostic Code covering limitation of flexion, but all potentially applicable rating criteria will be considered.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion. 38 C.F.R. § 4.71a, Plate II. Diagnostic Code 5260 provides for the assignment of a 10 percent rating when flexion of the leg is limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260. A rating of 20 percent is appropriate when leg flexion is limited to 30 degrees, and a rating of 30 percent is warranted when flexion is limited to 15 degrees. Id.

Based on the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's left or right knee disabilities more nearly approximate the level of severity contemplated by a 20 percent rating. The Veteran has repeatedly reported episodes of catching or locking, pain on use, subjective giving way, aching, limitation of motion and instability, all of which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Veteran was provided with VA examinations in March 2008 and in January 2014. The March 2008 VA examiner found the Veteran to have flexion to 140 degrees with pain bilaterally, but with no additional functional limitations after repetitive testing due to fatigability, weakness, lack of endurance, or other factors. The examiner noted there to be no evidence of cartilage tears or effusion in either knee. Finally, the Veteran's knees were noted to be stable, and all of the Veteran's ligaments were found to be intact bilaterally.

The January 2014 VA examiner found that the Veteran had flexion to 40 degrees and extension to 10 degrees bilaterally. However, the examiner noted that, based on the Veteran's reactions to testing as well as his gait and general ability to move during the examination, the Veteran was likely exaggerating his symptoms and therefore the measurements were likely not accurate. In support of this opinion the examiner noted November 2013 treatment records indicating the Veteran nearly full range of motion in both knees at that time. No repetitive testing was conducted due to the Veteran's statements concerning pain. The examiner noted normal stability bilaterally, with no history of subluxation or meniscal problems. As stated earlier, the Board finds that both examiners were competent, and as there is no reason to doubt the credibility of the examination reports, the Board finds they are entitled to significant probative weight. Rodriguez-Nieves, 22 Vet. App. at 302-05.

Also of record are numerous VA and private medical records documenting the Veteran's left and right knee ranges of motion. Treatment records from January 2012 to November 2013 consistently indicate that the Veteran had forward flexion of the left and right knee to at least 120 degrees, with flexion to 130 degrees being noted in July 2013, September 2013, and November 2013. Similarly, the Veteran was noted to have full range of motion bilaterally in April 2009. 

The Veteran was noted to have limitation of flexion of the left knee to 90 degrees and 100 degrees in June 2011, measurements taken nine days and three weeks after a left knee arthroscopy, respectively. The Veteran's left knee flexion was then noted to have returned to 130 degrees in July 2011. The Board also notes measurements of limitation of flexion to 30 degrees in the right knee and 25 degrees in the left knee in February 2011. Treatment records from March 2009 to November 2013 predominantly show no effusion into the joint and no swelling, and treatment records for the same period uniformly note that the Veteran's ligaments and knee stability were normal bilaterally.

Based on the evidence of record, the Board finds the preponderance of the evidence is against a finding that, throughout the period on appeal, the Veteran's left and right knee disabilities more nearly approximate the level of severity contemplated by a 20 percent rating. Only the February 2011 VA treatment record and the January 2014 VA examination noted there to be limitation of flexion in either knee of 60 degrees or lower, with the January 2014 examiner specifically noting that the results were unreliable as the Veteran was found to be exaggerating his symptoms. Thus, the only reliable measurements are found in the February 2011 VA treatment record. However, the Board finds that this single notation is outweighed by the other medical evidence of record which consistently shows that the Veteran's forward flexion in either knee has not been lower than 90 degrees. Therefore, higher ratings based on limitation of flexion of the left and right knee are not warranted.

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case. For the purposes of Diagnostic Code 5256, ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing SAUNDERS ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED HEALTH 68 (4th ed. 1987)). As the Veteran is able to move his left and right knees, they are clearly not ankylosed. Neither the March 2008 or January 2014 VA examiners found the Veteran to have extension of the knee limited to 20 degrees or more, and VA treatment records overwhelmingly show that the Veteran have extension to zero degrees from March 2009 to November 2013, which is almost the entirety of the period on appeal. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

There are no reports or evidence of dislocated semilunar cartilage, with both VA examiners specifically noting no history of meniscal problems or cartilage tears and VA treatment records indicating no effusion to be present in either knee. 38 C.F.R. § 4.71a, Diagnostic Codes 5258. While the Veteran has complained of locking, the Board finds that the Veteran's complaints of locking and its effect on range of motion are fully contemplated by the current rating for limitation of flexion of the right and left knees, and therefore to consider those symptoms in assigning a rating for dislocated semilunar cartilage would constitute pyramiding. Esteban, 6 Vet. App. at 262; 38 C.F.R. § 4.14. There is no medical evidence of nonunion or malunion of the tibia and fibula. 38 C.F.R. § 4.71a, Diagnostic Code 5262. Finally, both VA examination reports and the VA treatment records from March 2009 to November 2013 indicate that the Veteran's knees are stable and that all of the ligaments are intact bilaterally. 38 C.F.R. § 4.71a, Diagnostic Code 5257.

In evaluating the Veteran's current level of disability, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The medical evidence shows that the Veteran has, at different times, complained of pain, weakness, instability, locking, catching, and subjective giving way, all of which the Veteran is competent to report. Jandreau, 492 F.3d 1372. However, the March 2008 VA examiner noted that upon repetitive testing there was no additional functional loss due to pain, weakness, fatigue, or incoordination after taking into account the Veteran's symptoms. Further, the Board finds that the functional impairment reflected by the Veteran's subjective complaints of locking, instability, weakness and other symptoms are fully contemplated by the 10 percent rating currently assigned to his left and right knee disabilities. 38 C.F.R. §§ 4.40, 4.45. Additionally, the Veteran's complaints of pain on motion are fully contemplated by his current ratings. 38 C.F.R. § 4.59.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an increased rating in excess of 10 percent for the Veteran's left and right knee disabilities. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Additionally, staged ratings are not warranted, as the Veteran has had a stable level of symptomatology throughout the periods on appeal. Any further increases in severity were not sufficient for a higher rating for the reasons discussed above. See Hart, 21 Vet. App. 505. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied. 

B. Right Shoulder Disability

Musculoskeletal impairment of the shoulder and arm, including limitation of motion, is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203. Different ratings are available for the dominant (major) and non-dominant (minor) side. Here, the Veteran is right-hand dominant, and therefore the ratings for the major side must be considered.

The Veteran's right shoulder disability is rated under Diagnostic Code 5203 for impairment of the clavicle or scapula. A 10 percent rating is warranted for malunion of the clavicle or scapula or nonunion of the clavicle or scapula without loose movement. 38 C.F.R. § 4.71a, Diagnostic Code 5203. A 20 percent rating is warranted for nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula. Id.

Based on the evidence of record, the preponderance of the evidence is against a finding that the Veteran's right shoulder instability more nearly approximates the level of severity contemplated by a 20 percent rating. The Veteran has complained of pain on movement, tenderness, guarding, weakness, fatigability and limitation of motion, all of which he is competent to report. Jandreau, 492 F.3d 1372. The Veteran has not indicated that he suffers from nonunion or dislocation of his scapula or clavicle. 

Turning to the medical evidence, the Veteran was provided with VA examinations in March 2008 and January 2014. Neither examiner noted there to be nonunion or dislocation of the scapula or clavicle, with the January 2014 examiner specifically finding no scapula or clavicle impairments to be present. The Veteran's VA treatment records are also silent for any indication that the Veteran's right shoulder disability is characterized by nonunion or dislocation of the scapula or clavicle. As there is no lay or medical evidence of nonunion or dislocation of the scapula or clavicle, a higher rating based on impairment of the clavicle or scapula is not warranted in this case. 38 C.F.R. § 4.71a, Diagnostic Code 5203.

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case. For the purposes of Diagnostic Code 5200, ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing SAUNDERS ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED HEALTH 68 (4th ed. 1987)). As there is no evidence that the scapula and humerus move as one piece, they are clearly not ankylosed. Further, neither VA examiner noted that the Veteran suffered from ankylosis. There is no medical evidence of any impairment of the humerus. 38 C.F.R. § 4.71a, Diagnostic Code 5202.

Finally, the preponderance of the evidence is against a finding that the Veteran's right shoulder range of motion is limited to shoulder level. The March 2008 VA examiner noted the Veteran to have forward flexion to 180 degrees and abduction to 180 degrees, with no further loss of movement due to pain, weakness, fatigue or other factors. The January 2014 noted forward flexion to 75 degrees and abduction to 75 degrees, but also noted that, based on the Veteran reactions and his movement during the examination, the Veteran was likely exaggerating his symptoms, and therefore the measurements were not reliable. VA treatment records from August 2009 to November 2013 almost exclusively reflect that the Veteran had range of motion of the right shoulder that exceeded shoulder level, including notations of full range of motion in August 2009, April 2011, July 2011, May 2012, July 2012, September 2012, July 2013, and November 2013. At no point was the Veteran noted to have forward flexion of less than 110 degrees.

In February 2013 and in one March 2013 record, the Veteran was noted to have abduction of 85 degrees and 70 degrees, respectively. However, all of the other VA treatment records from August 2009 to November 2013, particularly subsequent March 2013 treatment records reflecting abduction to 143 degrees, 150 degrees and 180 degrees, reflect range of motion in excess of shoulder height. Thus, while the Veteran has two notations indicating that his range of motion in terms of abduction was limited to shoulder level, the preponderance of the medical evidence reflects that, throughout the period on appeal, the Veteran's right shoulder disability was not manifested by range of motion limited to shoulder level. Thus, the Board finds that that the Veteran's overall disability picture does not more nearly approximate the level of severity contemplated by a 20 percent rating for limitation of motion of the shoulder. As such, the preponderance of the evidence is against a finding that a higher rating is warranted under Diagnostic Code 5201.

In evaluating the Veteran's current level of disability, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The medical evidence shows that the Veteran has, at different times, complained of pain, weakness, fatigability and limitation of motion, all of which the Veteran is competent to report. Jandreau, 492 F.3d 1372. However, the March 2008 VA examiner noted that upon repetitive testing there was no additional functional loss due to pain, weakness, tenderness, guarding, fatigue, or incoordination after taking into account the Veteran's symptoms. Further, the Board finds that the functional impairment reflected by the Veteran's subjective complaints of instability, tenderness, weakness and other symptoms are fully contemplated by the 10 percent rating currently assigned to right shoulder disability. 38 C.F.R. §§ 4.40, 4.45. Additionally, the Veteran's complaints of pain on motion are fully contemplated by his current rating. 38 C.F.R. § 4.59.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an increased rating in excess of 10 percent for the Veteran's right shoulder disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Additionally, staged ratings are not warranted, as the Veteran has had a stable level of symptomatology throughout the periods on appeal. Any further increases in severity were not sufficient for a higher rating for the reasons discussed above. See Hart, 21 Vet. App. 505. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

III. Extraschedular Ratings

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

The Board will first address the Veteran's left and right knee disabilities, followed by his right shoulder disability. As the regulations and legal analysis are the same for the left and right knee disabilities, the two will be addressed together.

A. Left and Right Knee Disabilities

Neither the first nor second Thun element is satisfied here. The Veteran's service-connected left and right knee disabilities are manifested by pain on motion, weakness, subjective giving way, locking, catching, and limitation of motion. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the General Formula. See 38 C.F.R. § 4.71a, Diagnostic Code 5260. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. In short, there is nothing exceptional or unusual about the Veteran's right or left knee disability because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present. In particular, the Veteran does not contend, and the evidence of record does not suggest, that his right or left knee disabilities have caused marked absence from work or have resulted in frequent hospitalizations. 38 C.F.R. § 3.321(b)(1). Thus, even if his disability picture was exceptional or unusual, referral for either the right or left knee disability would not be warranted.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014). In this case, the Veteran is service connected for posttraumatic stress disorder (PTSD) since September 2009 with increased rating in October 2012, bilateral lower extremity clonus since October 2012, a low back disability since July 1999, tinnitus since January 2008, and migraine headaches since October 2012. 

The Veteran has at no point since these grants of service connection, or in the case of PTSD since the grant of an increased rating, indicated that he believes the assigned schedular ratings to be inadequate or that the schedular criteria do not adequately describe or reflect his symptomatology for each disability. Further, the Veteran has at no point during the current appeal indicated that his other service-connected disabilities result in further or additional disability when looked at in combination with his service-connected bilateral knee and right shoulder disabilities. Therefore, the Board finds that the schedular criteria adequately describe the Veteran's other service-connected disabilities, and that the presence of these other disabilities does not result in further disability or symptomatology not accounted for by the Rating Schedule. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

B. Right Shoulder Disability

As above, neither the first nor second Thun element is satisfied here. The Veteran's service-connected right shoulder disability is manifested by pain, weakness, tenderness, guarding, fatigability, and limitation of motion of the right arm. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the General Formula. See 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. There is nothing exceptional or unusual about the Veteran's right shoulder disability because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present. In particular, the Veteran does not contend, and the evidence of record does not suggest, that his right or left knee disabilities have caused marked absence from work or have resulted in frequent hospitalizations. 38 C.F.R. § 3.321(b)(1). Thus, even if his disability picture was exceptional or unusual, referral for either the right or left knee disability would not be warranted.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014). As stated above, the Veteran is service connected for PTSD since September 2009 with in increased rating in October 2012, bilateral lower extremity clonus since October 2012, a low back disability since July 1999, tinnitus since January 2008, and migraine headaches since October 2012. 

The Veteran has at no point since these grants of service connection, or in the case of PTSD since the grant of an increased rating, indicated that he believes the assigned schedular ratings to be inadequate or that the schedular criteria do not adequately describe or reflect his symptomatology for each disability. Further, there is no indication that the other service-connected disabilities result in additional disability or symptomatology when looked at in combination with his service-connected bilateral knee and right shoulder disabilities. Therefore, the Board finds that the schedular criteria adequately describe the Veteran's service-connected disabilities individually, and that the presence of these other disabilities does not result in further disability or symptomatology not accounted for by the Rating Schedule. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an increased rating in excess of 10 percent for a service-connected right knee disability, to include grade IV chondromalacia, is denied.

Entitlement to an increased rating in excess of 10 percent for a service-connected left knee disability, to include grade IV chondromalacia, is denied.

Entitlement to an increased rating in excess of 10 percent for a service-connected right shoulder disability is denied.


REMAND

When a notice of disagreement (NOD) has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC. Manlincon v. West, 12 Vet. App. 238 (1999). An NOD is timely when it is filed within one year of the adverse decision. 38 C.F.R. § 20.302. In this case, the RO denied the Veteran's petition to reopen his claim for service connection for a bilateral upper extremity neurological disorder in an October 2013 decision. The Veteran responded by submitting a statement in November 2013 notice of disagreement, specifically noting that we was disagreeing with the determination made with respect to his petition to reopen. There is no indication that any further action has been taken on this issue, and therefore a remand is required for the issuance of a statement of the case and to provide the Veteran with an opportunity to perfect an appeal.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case regarding the issue of whether new and material evidence sufficient to reopen a claim of service connection for a bilateral upper extremity neurological disorder has been received.

Advise the Veteran of the procedural requirements to continue an appeal of these issues. If, and only if, the Veteran files a timely substantive appeal, the issue should be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


